Title: To Benjamin Franklin from Jonathan Williams, Sr., 14 October 1779
From: Williams, Jonathan Sr.
To: Franklin, Benjamin


Hond. sr—Boston Octr. the 14. 1779
The Bearer mr. Jeremiah Allen a neighbour & a most worthy acquaintance of ours, comes to France Partley on Business & on pleasure, I take the Liberty to Recommend him warmly to your Civilities Which will ad to the many Obligations allready Confer’d on Your Dutyfull Nephew & Hble Servant
Jona Williams
Doctr. Benja Franklin Esqr
 
Notation: Jona. Williams. Boston Oct 14. 1779
